Title: From Thomas Jefferson to Henry Charles Carey, 27 June 1822
From: Jefferson, Thomas
To: Carey, Henry Charles,Lea, Isaac


Messrs Cary & Lea
Monticello
June 27. 22.
In answering the enquiries of your letter of the 12th I must first observe that what I shall say is on the report of my neighbors, & not of my own knolege. the mr McKennies (for there are two brothers of them) came to Charlottesville some two or three years ago, & set up a weekly paper on a small scale, at 3.D. a year. it was understood that they had little capital, and they did the whole business themselves, as well manual as editorial. they are considered as very industrious, honest and correct men. I have never heard a word to their prejudice.Charlottesville at present is a poor stand for book-selling. the neighborhood is of plain industrious farmers; the town of  merchants & mechanics, of about 250. free inhabitants. the merchants sometimes have a shelf or two of books, but they are of very slow sale. whenever the University opens, it will probably be an excellent station for classics & books of the sciences which will be taught there. it will require a correspondence with the continent of Europe, particularly with Paris & Amsterdam, the best and cheapest editions of Classics coming from Germany. but the time of opening the University is entirely uncertain. this is as good an account of the place persons & prospect as I am able to give you, and with it be pleased to accept the assurance of my respect.Th: Jefferson